1
2
3
4
5                                   UNITED STATES DISTRICT COURT

6                                  EASTERN DISTRICT OF CALIFORNIA

7
8    IN RE:                                           )   1:19-mc-00040-SAB
                                                      )
9                                                     )
                                                      )
10   RICKY LUJAN                                          ORDER DIRECTING CLERK OF COURT TO
                                                      )   RETURN THE COMPLAINT TO PLAINTIFF
11                                                    )   WITH INSTRUCTION TO ELECTRONICALLY
                                                      )   FILE AND CLOSE THE INSTANT ACTION
12                                                    )
                                                      )
13                                                    )
14          On May 24, 2019, the Court received a civil rights complaint form from Plaintiff, along with a
15   declaration in support of the complaint.
16          As Plaintiff is incarcerated at Avenal State Prison, he is subject to the Standing Order in Re:
17   Procedural Rules for Electronic Submission of Prison Litigation Filed by Plaintiff’s incarcerated at
18   Avenal State Prison. Pursuant to the standing order, which applies to initial filings: (1) new
19   complaints are subject to e-filing and they may not exceed twenty-five pages in length; and (2)
20   motions seeking relief from the standing order, motions for emergency relief, or motions to increase
21   the page limit shall be no more than fifteen (15) pages. As a California Department of Corrections and
22   Rehabilitation participating facility, no initial documents are accepted for filing by the Clerk of Court
23   unless done pursuant to the standing order or the scanning equipment is inoperable for a period longer
24   than forty-eight (48) hours. After the initial filings, all other filings shall be mailed and comply with
25   the Local Rules for the United States District Court for the Eastern District of California. Initial
26   filings from inmate Plaintiffs who reside at participating institutions, not sent through the e-filing
27   procedures, unless those for which the filing fee is paid in full, will be rejected by the Court.
28   ///
                                                          1
1             Plaintiff provides no basis for Court intervention and he must comply with the normal

2    procedures pursuant to the Court’s Standing Order to have his complaint e-filed with this Court.

3    Therefore, the Court will direct that the complaint be returned to Plaintiff to filing by way of the e-

4    filing system at Avenal State Prison.

5             Accordingly, it is HEREBY ORDERED that:

6             1.      The Clerk of Court is directed to return the complaint, submitted on May 24, 2019, to

7                     Plaintiff for e-filing at Avenal State Prison;

8             2.      If and when Plaintiff files a civil rights complaint by way of the e-filing system, a civil

9                     rights action will be opened and assigned a civil case number as set forth in the Court’s

10                    Standing Order; and

11            3.      The instant miscellaneous action shall be closed.

12
13   IT IS SO ORDERED.

14   Dated:        May 29, 2019
15                                                        UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            2
